DETAILED ACTION
This Office Action is in response to the RCE filed on 06/08/2022.
Claims 1-2, 4-11, 14-19 are pending in the case.  Claims 1 and 10 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,789,285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 4-11, 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 10 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Beaumier et al. (US 2011/0283236 A1) discloses a method, a jukebox device for enabling a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis (Fig. 20a and ¶ 0060, 0114, 0119), wherein the search screen before any search criteria is entered, displays a search term entry panel and advertising in a screen area above the search term entry panel (Fig. 8b and ¶ 0088); updates with results in response to characters entered as search criteria is inputted (Fig. 20a and ¶ 0114), wherein search results are displayed as entries along respective axes of a plurality of axes in said screen area above the displayed search term entry panel (Fig. 20a and ¶ 0114) and the number of axes being displayed being controllable using one or more buttons displayed in said screen area (Fig. 7 and ¶ 0076).
Arrouye et al. (US 2005/0289109 A1) discloses a method and a device that enables a user to input search criteria (Fig. 7E and ¶ 0092); self-updates with results in response to each character entered as search criteria is inputted (Figs. 12A-12B and ¶ 0105), wherein search results are displayed as entries along respective axes (Fig. 15B and ¶ 0123), each said axis having the search results arranged according to a respectively order (Fig. 11C and ¶ 0102) and the number of axes being displayed being controllable using one or more buttons displayed in said screen area (Fig. 16A), wherein a self-update to the search screen that causes an entry to be removed from at least one of the axes causes the respective axis or axes to include an empty space (¶ 0007, 0015). 
Ockene et al. (US 2010/0108125 A1) discloses a method and a device configured to present search results as entries along respective axes (¶¶ 0031-0032) wherein each said axis having the search results arranged according to a respectively different order (¶ 0065). 
Jaros et al. (US 2014/0164913 A1) discloses a method and a device configured to a search user interface (Fig. 1 and ¶ 0045) comprising a self-update to that causes an entry to be removed from at least one of the axes causes the respective axis or axes to include an empty space in place of the removed entry (Fig. 8 and ¶ 0073).

However, Beaumier et al., Arrouye et al., Ockene et al. and Jaros et al., fail to clearly teach or fairly suggest the combination of following limitations: 
enables a user to input search criteria in searching for a song available for playback via the digital jukebox device on a pay-for-play basis, wherein the search screen, before any search criteria is entered, displays a search term entry panel and advertising in a screen area above the search term entry panel; and 
self-updates with search results in response to each character entered as search criteria is inputted, wherein the search results are displayed as entries along respective axes of a plurality of axes in an area covering said screen area above the displayed search term entry panel in which said advertising was displayed, each said axis having the search results arranged according to a respectively different order and the a number of axes being displayed being controllable using one or more buttons displayed in said screen area, wherein when a first axis and a second axis are being displayed in said screen area and the one or more buttons are controlled to display the first axis but not the second axis, a number of rows in which entries corresponding to the search results of the first axis are displayed in said screen area is increased, and wherein a self-update to the search screen that causes an entry to be removed from at least one of the axes causes the respective axis or axes to include an empty space in place of the removed entry.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179